       Case: 3:18-cr-00158-WHR Doc #: 54 Filed: 04/16/21 Page: 1 of 4 PAGEID #: 251



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO


    UNITED STATES OF AMERICA                               Case No. 3: 18-CR-00158 (WHR)

                   v.

    NASER ALMADAOJI




           The United States of America moved ex parte, in camera, and under seal, pursuant to

    Section4 of.the Classified Information Procedures Act ("CIPA"), 18 U.S.C. App. III§ 4, and

    Fed. R. Crim. P. 16(d)( 1), for authorization to produce government-proposed substitutions in lieu

    of the underlying classified information identified in the government's motion. The government


u   explained the government-proposed substitutions place the defense in substantially the same

    position as if the defense had access to the underlying classified information at issue. The

    government also explained that disclosure of the underlying information reasonably could be

    expected to cause serious harm to national security.

           In order to be fully informed in making its decision on the government's motion, the

    Court allowed counsel for the defendant to submit to the Court ex parte, in camera, and under

    seal its theory of defense. The Court reviewed the government's filing and attachments ex parte,

    in camera, and under seal, and the Court reviewed the defense's filing and attachments ex parte,

    in camera, and under seal. Having done so, and for the reasons set out in this Order, the Court

    hereby GRANTS the government's motion and approves the government-proposed substitutions
       Case: 3:18-cr-00158-WHR Doc #: 54 Filed: 04/16/21 Page: 2 of 4 PAGEID #: 252




    as placing the defense in substantially the same position as if the defense had access to the

    underlying classified information at issue.

           In order to determine whether the government must disclose classified information,

    federal courts have adopted the balancing test set forth in United States v. Roviaro, 353 U.S. 53,

    62 (1957), concerning the government's privilege to protect the identity of confidential

    informants. The seminal case on matters relating to CIP A Section 4 and the government's

    classified-information privilege is United States v. Yunis, 867 F.2d 671,623 (D.C. Cir. 1989).

    The Sixth Circuit adopted the Yunis and the Roviaro·analysis in adjudicating CIPA matters,

    including issues relating to discovery of classified information. United States v. Amawi, 695

    F.3d 457, 475 (6th Cir 2012) (stating "we now apply the Yunis 'relevant and helpful' standard.");

    United States v. Hanna, 661 F.3d 271,295 (6th Cir. 2011) (explicitly following Yunis).

            In Yunis, the Court found "classified information is not discoverable on a mere showing

    of theoretical relevance in the face of the government's classified information privilege ...."

    Yunis, 867 F.2d at 621. "[T]he threshold for discovery in this context further requires that a

    defendant seeking classified information, like a defendant seeking the informant's identity in

    Roviaro, is entitled only to information that is at least 'helpful to the defense of [the] accused."'

    Yunis, 867 F.2d at 623 (quoting Roviaro, 353 U.S. at 60-61). 1 Yunis also found the government


            1
              United States v. Roviaro concerns the confidential-informant privilege. 353 U.S. 53, 62 (1957).
    In Roviaro, the United States Supreme Court considered the application of the informant's privilege to the
    general discovery rules. Roviaro, 353 U.S. at 59-61. The Supreme Court explained the privilege
    implicates two fundamental competing interests: (1) the interest of the defendant in mounting a defense
    and (2) the public interest in enabling the government to protect its sources. Roviaro, 353 U.S. at 62. The
    Supreme Court relied on two basic principles to resolve the competing interests. First, it found the
    defendant's interest was triggered only when information in the government's possession was "relevant
    and helpful." Roviaro, 353 U.S. at 60. Second, when the evidence is deemed relevant and helpful, the

u                                                       2
       Case: 3:18-cr-00158-WHR Doc #: 54 Filed: 04/16/21 Page: 3 of 4 PAGEID #: 253




    had an interest in protecting not only the contents of the conversations, but also the sources and

    methods used to collect them. Yunis, 861 F.2d at 623. The Court recognized much of the

    government's national-security interest in the recorded conversations "lies not so much in the

    contents of the [Rule 16] conversations, as in the time, place, and nature of the government's

    ability to intercept the conversations at all." Yunis, 861 F.2d at 623. The Court explained:

            Things that did not make sense to the District Judge would make all too much sense
            to a foreign counter-intelligence specialist who could learn much about this nation's
            intelligence-gathering capabilities from what [the documents withheld from
            discovery] revealed about sources and methods. Implicit in the whole concept of
            an informant-type privilege is the necessity that information-gathering agencies
            protect from compromise "intelligence sources and methods."

    Yunis, 861 F.2d at 623.

            The relevant-and-helpful standard established by Yunis and adopted by the Sixth Circuit


u   in Amawi involves a three-step analysis. First, the information must be relevant. Second, the

    court must determine whether the government asserted a colorable claim of privilege over the

    information. The government often satisfies its burden to assert a colorable claim of privilege

    through an affidavit, or declaration, as it did here. Third, the court must find the information to

    be actually relevant and helpful to the defense because "classified information is not

    discoverable on a mere showing of theoretical relevance." Yunis, 861 F.2d at 621.

            In reviewing the parties' filings, and the underlying information at issue, the Court agrees

    that the government will meet its discovery obligations with regard to the underlying classified

    information at issue by producing the government-proposed substitutions. The Court finds that


    Court explained that resolving the interests "calls for balancing the public interest in protecting the flow
    of information against the individual's right to prepare his defense." Roviaro, 353 U.S. at 62.


u                                                         3
       Case: 3:18-cr-00158-WHR Doc #: 54 Filed: 04/16/21 Page: 4 of 4 PAGEID #: 254




J   the government-proposed substitutions convey the relevant and helpful information from the

    underlying classified information and, therefore, satisfies the government's discovery obligations

    with regard to the underlying classified information.

           The Court also finds the multi-level review process described in the government' s motion

    was an acceptable and adequate procedure to review classified information in this case.

           The Court hereby AUTHORIZES the government to produce the government-proposed

    substitutions in lieu of the underlying classified information because the substitutions place the

    defense in substantially the same position as if the defense had access to the underlying classified

    inforn1ation at issue.

            The Court ORDERS the government's submission (including the motion, all attachments,

    and any transcripts relating to the government' s filing) to be sealed and preserved in the records

    of the trial court so the records can be made available to the appellate court in the event of an

    appeal. The government' s submission will not be disclosed to the defense, and the defense' s

    submission will not be disclosed to the government.
                              1~Tl-)            ,
            ORDERED this ~ day of ~                   :2ftzf) . .).o ~l




                                                    HON. WALTERH. RICE
                                                    UNITED STATES DISTRICT JUDGE




                                                      4
